Citation Nr: 0915586	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from August 1992 to August 
1996.  He was born in May 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in June 2005. 

The Veteran is currently rated as permanently and totally 
disabled for purposes of non-service-connected disability 
pension benefits.

The Veteran and his spouse, whom he married in November 1995 
while in service, provided testimony at a Travel Board 
hearing at the VARO before the undersigned Veterans Law Judge 
in May 2007; a transcript (Tr.) is of record.  

The case was remanded by the Board in July 2007 for 
additional development, to include specific medical opinions.  
These are now in the file, an SSOC was issued, his 
representative provided a written statement on his behalf in 
March 2009, and the case is ready for review based on the 
evidence of record.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's aggregate psychiatric 
disability, however diagnosed, is attributable to service, 
either by direct service connection or by presumption.


CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed, was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.CA. §§ 1110, 5013, 5107 
(West 2002 & Supp. 2008); 38 CF.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, since the Veteran filed his claim, preliminary 
duties with regard to VCAA notification were accomplished by 
letters and in actions, including an SOC, by the VARO, and at 
the Travel Board hearing, and in the Board's remand, much of 
which included discussion of the VCAA and component parts 
thereof.  The Board finds that the aggregate communications 
addressed required notice of the pivotal elements of his 
claim and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  Any defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.   

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
The Veteran has not suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  

The Veteran has demonstrated actual knowledge of, and has 
acted upon, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).  Related notification requirements have 
been fulfilled.  Moreover, the claimant has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the remaining issues.  That 
action would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court case law, lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, service connection for certain specified 
disabilities may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.  Service connection is not warranted for the usual 
effects of an ameliorative procedure on a pre-service 
condition, unless the "disease or injury" was otherwise 
aggravated by service.  See 38 C.F.R. § 3.306(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  More recently, the U.S. 
Court of Appeals for the Federal Circuit held, in Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, and that 
the Board may weigh the absence of contemporary medical 
evidence against lay statements). 

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Factual Background and Analysis

As noted in the Board's July 2007 remand, the Veteran stated 
at his the Travel Board hearing that he had been depressed 
and suicidal (but did not act thereon) during his teenage 
years, and that this had carried into his service time.  Tr. 
at 2.  He was 18 at the time he entered service.  He later 
clarified that he had experienced some difficulties before 
service, but had not seen a medical professional.  Tr. at 10-
11.  He said that in service, before he met his wife, he had 
had mental health problems, including deep depression, which 
resulted in his drinking and resulted in two specific 
incidents.  Tr. at 12-13, 14-15.  He said that he had seen a 
service psychiatrist who recommended that he write his 
parents about it.  Tr. at 16.  

The Veteran said he had been seen, as mandated in service, 
for alcohol related incidents.  Tr. at 3.  On one occasion, 
he had been furious and broke glass after drinking.  Tr. at 
18-19.  (Additional written statements are in the file from 
family members relating to their observations or 
recollections of this apparent incident.  At the recent VA 
evaluation, he expanded on the details of many of these 
incidents and others as well).

The Veteran reported that he had continued to be depressed, 
had suicidal thoughts, and was edgy during and after he left 
service.  Tr. at 4.  The Veteran's current wife (whom he met 
and married while in service) testified in depth as to his 
behavior, including agitation and short temperedness in 
service.  Tr. at 7-8.  She noticed depression, and said he 
was working shift dispatch work and that seemed to intensive 
his mood swings, e.g., being excessively excitable, 
talkative, and unable to sleep.  Tr. at 8.  She said their 
first year together was very intense.  Tr. at 9-10.  She said 
he had also been unhappily married briefly to someone else 
while in service and prior to meeting her.  Tr. at 18.  

When asked as to whether additional evidence might be 
available, they said that, although they were awaiting a 
decision on a claim for Social Security disability benefits, 
and there might be additional treatment records from that 
source, there are probably no other records except those 
pertaining to the current diagnosis and such contemporary 
matters, as opposed to prior symptoms.  Tr. at 22.  
Otherwise, they said the Veteran had been seen since service 
by Dr. G (July 2003) and at the Ashtabula County Medical 
Center.  Tr. at 25-26.

The Board then also noted that the Veteran's service medical 
records appear to substantively confirm his statements and 
recollections, and those of his family, with regard to in-
service depression and alcohol abuse along with counseling, 
falling into glass, having domestic difficulties, etc.  One 
in-service notation was made that he had started drinking 
beer at age 16, on a social basis on weekends.  In service, 
he was said to be drinking multiple shots of whiskey and 
multiple units of German beer.  However, no specific 
psychiatric finding or diagnosis is shown in those records.  
He was seen at the mental health facility for a period of 
time; another statement as to his evaluation at that time is 
filed in the claims file.  The service documentation reflects 
that he was a firefighter, and it is unclear whether an 
incident in which he had injury involving hand trauma was, or 
was not, related to his job.  However, there is no 
documentation in the file confirming specific or diagnosed 
pre-service mental health problems.

Records now in the file include Dr. G and the Ashtabula 
County Medical Center.  

When the Board remanded the case in July 2007, in development 
action that was particularly and unusually detailed, it 
specifically asked for assistance from the Veteran and those 
associated with him.  As part of the post-remand development, 
complete SSA records are now in the file as well as up-to-
date VA clinical records.  There is apparently nothing 
further that is otherwise available.

The Board's remand also asked that, after acquisition of all 
the other requested evidence, the case be sent to a 
specialist in mental health disorders, for responses to the 
numerous detailed questions (listed in the remand, a copy of 
which was provided the Veteran and his representative).

The requested detailed and multi-paged comprehensive VA 
licensed psychologist's assessment and analysis is of record, 
dated in August 2008 with an addendum in October 2008.  The 
examiner reviewed all of the file, and delineated the 
Veteran's history in great detail from before, during, and 
since service.  It was noted that he had had a variety of 
diagnoses in the past, some of which were now in apparent 
remission, and it was concluded that his current diagnosis 
was bipolar disorder (Axis I), with a Global Assessment of 
Functioning (GAF) score of 40.  He was noted to now have 
serious impairment.

As for any association between his psychiatric problems and 
service, in substance, the examiner concluded that the 
Veteran had shown clear-cut signs of prodromal bipolar 
symptoms prior to service.  (Emphasis added.) 

He opined that the Veteran had, further: 

showed signs of a bipolar disorder during his 
time in service, although it is possible that 
the course and severity of mood instability at 
that time may have been better characterized as 
Cyclothymia (depressive and hypomanic periods) 
than as full Bipolar I Disorder.  This 
diagnostic spectrum (cyclothymia or bipolar 
disorder) is consistent with the prodromal mood 
disorder symptoms he described throughout his 
adolescence.  As noted the new diagnosis he 
developed within service is Alcohol Dependence, 
with multiple personal, social, and vocational 
consequences associated with his pattern of 
drinking. [The Veteran]'s first known mental 
health treatments and his first reported 
suicidal gesture, occurred during his time in 
service.

With respect to [his] longitudinal course, [the 
Veteran] reports that he largely quit drinking 
approximately a year after discharge from the 
Air Force.  He had no further mental health 
contacts until 2003 
(7 years post discharge).  In this, the period 
from 1993 to 2003, he reportedly worked for a 
year (twice) at a factory (broken up by a move 
out of state), and had other extended periods of 
full-and part-time employment.  He had no mental 
health contacts, no hospitalizations, and no 
known suicidal gestures in this timeframe.  As 
such, it is this examiner's opinion that it is 
less likely as not that [the Veteran]'s 
experiences in the military directly caused a 
permanent increase in the severity of his 
primary diagnosis of Bipolar I Disorder.  
(Emphasis added.)

In sympathetically assessing this case, and being mindful of 
the significant mental health impairment now demonstrated by 
the Veteran, the Board has made every effort to obtain as 
much clinical data as possible to provide an ample 
evidentiary foundation for undertaking the most equitable 
psychiatric assessment possible.  The Board is now satisfied 
that all reasonably available pertinent information is now in 
the file, from SSA, VA, and private sources; and it was based 
upon that data that the extraordinarily complete assessment 
was undertaken by the VA mental health expert in 2008, as 
quoted in part above.  

In assessing the Veteran's claim, the Board is entirely 
cognizant of the fact that he had some difficult times 
before, during, and after service, particularly more 
recently.  The Board appreciates his and his family members' 
candor in discussing his situations and recognizes that 
things were difficult on many occasions.  And the Board has 
given due consideration to the observations that he and his 
family have made, to the extent that they are permitted to do 
so.  

On the other hand, the Veteran and his family are not 
qualified to render diagnoses or provide nexus opinions.  And 
in order for VA benefits to be payable, there are certain 
basic criteria.  Finally, the Board is precluded from making 
such a clinical analysis on its own, but must rely on the 
credible medical experts for their opinion, which is now of 
record. 

Based on the aggregate evidence of record, the medical expert 
opined that the Veteran's mental health disability, variously 
diagnosed in the past but best now diagnosed as bipolar 
disorder, is not the result of service on any basis, e.g., 
incurrence or aggravation, and there is no indication in the 
record of a psychosis being manifested within the first post-
service year.  In this regard, the evidence is not equivocal, 
and a doubt is not raised to be resolved favor of the 
Veteran.   


ORDER

Service connection for a psychiatric disorder, variously 
diagnosed, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


